IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 615 Disciplinary Docket No. 3
                                            :
                                            :   No. 116 DB 2000
JEFFREY MARC ROBINSON                       :
                                            :   Attorney Registration No. 45598
                                            :
PETITION FOR REINSTATEMENT                  :   (Allegheny County)
                                            :
                                            :




                                         ORDER


PER CURIAM


       AND NOW, this 22nd day of January, 2016, the Petition for Reinstatement is

granted.   Petitioner is directed to pay the expenses incurred by the Board in the

investigation and processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).



       Mr. Justice Eakin did not participate in consideration or decision of this matter.

       Messrs. Justice Baer and Dougherty dissent.